DETAILED ACTION

	This Final Office Action for the 16/429,550 Application is in response to the Amendment and Remarks filed 09/06/2022, where:
	Claims 1, 10-12, 18 and 20 are currently amended;
	Claims 7-9, 16-17 and 19 are cancelled; and
	Claims 1-6, 10-15, 18 and 20 are pending and considered herein. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 recites:
A method to stratify risks for adverse health outcomes, comprising: aggregating data sets from a predetermined period of time from health, social, and environmental resources to collect statistical reports for maternal and infant health, behavior, and/or demographic data; adjusting at least two variables within the aggregated data sets; executing an iterative correlation and a regression analysis to determine geospatial contributors of morbidity and mortality to identify a risk posture for mothers and infants; geospatially mapping the geospatial contributors of morbidity and mortality by visually representing the aggregated variables to facilitate identification of key localities of at-risk mothers; and altering social and health interventions and policies directed to the at-risk mothers to reduce maternal mortality, maternal morbidity, infant mortality, and low birth weight for a child, including identifying the specific in-community locations where the delivery of clinical care will have the greatest impact on reducing preventable maternal and child health complications. 

Independent claim 11 recites substantially similar limitations. The claimed invention is directed to the abstract idea of collecting or aggregating information, analyzing the information with a correlation and regression analysis, mapping geospatial contributors, and altering policy or intervention based on the analyses and mapping.
The limitations of executing an iterative correlation and a regression analysis on patient information, mapping geospatial contributors to maternal and infant well-being, and altering social and health interventions and policies through identifying clinical care to reduce preventable complications, as drafted, is a process that, under its broadest reasonable interpretation, is an abstract idea that covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a computer-readable medium and processors, nothing in the claim elements precludes the steps from practically being performed in the mind. For example, but for the generic computing device language, identifying specific locations for clinical care to reduce preventable complications based on statistical risk analyses, in the context of this claim, encompasses one skilled in the pertinent art to manually determine the clinical care. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of mapping geospatial contributors, including community and demographic information, to morbidity and mortality, merely limit the abstract idea. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Furthermore, the dependent claims merely add to the abstract idea and further limit the abstract idea, but do not make a practical application thereof. The dependent claims detail inputting various types of information, and updating, adding or further processing data. All limitations that further add to the abstract idea of the independent claim. Claim 2 further defines the data sets. Claim 3 further defines the aggregating of data. Claim 4 merely adjusts variables of the data sets. Claim 5 excludes data from the data set. Claim 6 extracts data from the data set. Claims 7 and 8 further limit the regression analysis of the abstract idea. Claim 9 further defines an adverse health event. Claim 10 includes “computer-readable instructions stored upon a computer-readable medium, executable by one or more processors,” however there is no recitation of a non-transitory CRM, and even if this was recited, the additional element would amount to instructions to apply the exception using generic computer devices. Claims 12-20 are similar to claims 2-10 and merely further limit the abstract idea with various data being analyzed and variables being adjusted. The dependent claims are thus directed to an abstract idea and are not patent eligible.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a computer-readable medium having executable instructions that cause a processor to analyze information amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The dependent claims do not remedy the deficiencies of the independent claims with respect to patent eligible subject matter. The additional limitations from dependent claims merely detail a type of data input or calculated from one source or another, or the sending and receiving and storing and retrieving of information. Therefore, the claims are not patent eligible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the n prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.




Claims 1-3, 6 and 10-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2018/0330824 A1 to Athey et al., hereinafter “Athey,” in view of U.S. 2013/0185097 A1 to Saria et al., hereinafter “Saria” and further in view of U.S. 2009/0216564 A1 to Rosenfeld, hereinafter “Rosenfeld.” 
Regarding claim 1, Athey discloses A method to stratify risks for adverse health outcomes, comprising: aggregating data sets from a predetermined period of time (See Athey at least at Abstract; Paras. [0008], [0055], [0069]) from health, social, and environmental resources to collect statistical reports (See id. at least at paras. [0069], [0192]-[0197], [0202]-[0204]); adjusting at least two variables within the aggregated data sets (See id.); executing an iterative correlation and a regression analysis to determine geospatial contributors of morbidity and mortality to identify a risk posture for mothers and infants (See id. at least at Paras. [0069], [0088], [0202]-[0204], [0224]-[0225]); and altering social and health interventions and policies and identifying the specific in-community locations where the delivery of clinical care will have the greatest impact on reducing preventable maternal and child health complications (See id. at least at Paras. [0040]-[0045], [0129], [0202]-[0204].
Athey may not specifically describe but Rosenfeld teaches reports for maternal and infant health, behavior, and/or demographic data (See Rosenfeld at least at Abstract; Paras. [0030]-[0037], [0067]-[0069], [0107]-[108]); identifying a risk posture for mothers and infants (See id.) and altering social and health interventions and policies directed to the at-risk mothers to reduce maternal mortality , maternal morbidity, infant mortality, and low birth weight for a child (See id.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Athey to incorporate the teachings of Rosenfeld and provide analyses for infant and mother health and social and health interventions for greater care. Rosenfeld is directed to a rules-based system for maternal and fetal care. Incorporating the rules-based system for fetal and maternal care as in Rosenfeld with the pharmacological phenotype prediction platform as in Athey would thereby improve the applicability, efficacy and accuracy of stratifying risks for adverse health outcomes. 
Athey and Rosenfeld may not specifically describe but Saria teaches geospatially mapping the geospatial contributors of morbidity and mortality by visually representing the aggregate variables to facilitate identification of key localities of at-risk mothers (See Saria at least at Paras. [0009]-[0011], [0051]-[0052], [0058], [0087]-[0090], [0115]; Claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Athey and Rosenfled to incorporate the teachings of Saria and provide geospatial analyses for health contributors. Saria is directed to a medical scoring system for analyzing risk and treating patients. Incorporating the medical scoring system as in Saria with the rules-based system for fetal and maternal care of Rosenfeld and the pharmacological phenotype prediction platform as in Athey would thereby improve the applicability, efficacy and accuracy of stratifying risks for adverse health outcomes. 



Regarding claim 2, Athey as modified by Saria and Rosenfeld teaches all of the limitations of claim 1, and Rosenfeld further teaches wherein the data sets include panel data that are observable over time (See Rosenfeld at least at Abstract; Paras. [0037], [0065], [0068]; Table 1).

Regarding claim 3, Athey as modified by Saria and Rosenfeld teaches all of the limitations of claim 1, and Rosenfeld further teaches wherein the aggregating includes sorting the data sets based on variables including municipality, marital status at time of birth, infant mortality, and preterm birth (See id. at least at Paras. [0068], [0108]).

Regarding claim 6, Athey as modified by Saria and Rosenfeld teaches all of the limitations of claim 1, and Rosenfeld further teaches wherein the adjusting results in extraction of data for female subjects of child-bearing age (See id. at least at Abstract; Paras. [0037], [0065], [0068], [0108]).

Regarding claim 10, Athey as modified by Soto and Gogolak teaches all of the limitations of claim 1, and Athey further discloses wherein the method is implemented as computer-readable instructions stored upon a non-transitory computer-readable medium, executable by one or more processors (See Athey at least at Para. [0014]; Fig. 1).

Regarding claim 11, claim 11 recites substantially the same limitations as included in independent claim 1. Thus, independent claim 11 is rejected under the same grounds of rejection and for the same reasoning as applied to claim 1, above. 

Regarding claim 12, claim 12 recites substantially the same limitations as included in claim 3. Thus, claim 12 is rejected under the same grounds of rejection and for the same reasoning as applied to claim 3, above. 

Regarding claim 15, claim 15 recites substantially the same limitations as included in claim 6. Thus, claim 15 is rejected under the same grounds of rejection and for the same reasoning as applied to claim 6, above. 

Claims 4-5, 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Athey, in view of Saria, in view of Rosenfeld and further in view of U.S. 2019/0133536 A1 to Roberts et al., hereinafter “Roberts.”
Regarding claim 4, Athey as modified by Saria and Rosenfeld teaches all of the limitations of claim 1. Athey, Saria and Rosenfeld may not specifically describe, but Roberts teaches wherein the at least two adjusted variables within the aggregated data sets include age and gender (See Roberts at least at Abstract; Paras. [054], [0092]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Athey, Saria and Rosenfeld to incorporate the teachings of Roberts and provide adjusting multiple variables including age and sex. Roberts is directed to systems and methods for forecasting neonatal vitality. Incorporating the adjustments for forecasting vitality as in Roberts with the medical scoring system as in Saria with the rules-based system for fetal and maternal care of Rosenfeld and the pharmacological phenotype prediction platform as in Athey would thereby improve the applicability, efficacy and accuracy of stratifying risks for adverse health outcomes.  

Regarding claim 5, Athey as modified by Saria, Rosenfeld and Roberts teaches all the limitations of claim 4, and Roberts further teaches wherein the adjusting is based on population distribution across subject municipalities (See id. at least at Paras. [0026], [0031], [0114]). 

Regarding claim 13, claim 13 recites substantially the same limitations as included in claim 4. Thus, claim 13 is rejected under the same grounds of rejection and for the same reasoning as applied to claim 4, above. 

Regarding claim 14, claim 14 recites substantially the same limitations as included in claim 5. Thus, claim 14 is rejected under the same grounds of rejection and for the same reasoning as applied to claim 5, above. 

Regarding claim 20, Athey as modified by Saria and Rosenfeld teaches all of the limitations of claim 11. Athey, Saria and Rosenfeld may not specifically describe, but Roberts teaches wherein the processors are incorporated within a healthcare records system as well as other systems that track and monitor the health status of expecting mothers (See id. at least at Paras. [0027], [0129]-[0131]; Fig. 1A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Athey, Saria and Rosenfeld to incorporate the teachings of Roberts and provide processors incorporated within a healthcare records system. Roberts is directed to systems and methods for forecasting neonatal vitality. Incorporating the adjustments for forecasting vitality as in Roberts with the medical scoring system as in Saria with the rules-based system for fetal and maternal care of Rosenfeld and the pharmacological phenotype prediction platform as in Athey would thereby improve the applicability, efficacy and accuracy of stratifying risks for adverse health outcomes.  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Athey, in view of Saria, in view of Rosenfeld and further in view of U.S. 2008/0228824 A1 to Kennedy et al., hereinafter “Kennedy.”
Regarding claim 18, Athey as modified by Saria and Rosenfeld teaches all of the limitations of claim 11. Athey, Saria and Rosenfeld may not specifically describe, but Kennedy teaches wherein the iterative correlation and regression analysis includes quantifying a degree of correlation between individual risk factors against at least one relevant adverse outcome during pregnancy with a Pearson product-moment correlation coefficient (See Kennedy at least at Paras. [0038], [0043], [0271], [0292]; See also Athey at least at Paras. [0069], [0202]-[0204], [0224]-[0225]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Athey, Soto and Gogolak to incorporate the teachings of Kennedy and provide quantifying correlation for risk factors using a Pearson correlation coefficient. Kennedy is directed to techniques for treatment determination and impact analysis. Incorporating the treatment determination methods as in Kennedy with the medical scoring system as in Saria with the rules-based system for fetal and maternal care of Rosenfeld and the pharmacological phenotype prediction platform as in Athey would thereby improve the applicability, efficacy and accuracy of stratifying risks for adverse health outcomes.  


Response to Arguments
	Applicant’s remarks filed September 6, 2022 have been fully considered, but they are not persuasive. The following explains why:
Applicant’s arguments pertaining to subject matter eligibility are not persuasive. The basis for the previous rejection under 35 U.S.C. §101 is still operative, as is the precedential case law used in support of the rejection. Notwithstanding, the amended claims have been addressed with regard to the 35 U.S.C. §101 rejection discussed above, and considered under the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG). The additional limitations are only adding insignificant extra-solution activity to the judicial exception. Further, there is no clear improvement to the existing computer technology when looking at the claims as a whole. In addition, merely pointing out one or more appropriate groupings into which the previously-identified abstract idea falls does not change the basic thrust of the rejection. Additionally, the abstract idea might be considered as organizing human activity with the ultimate step of altering health policies to deliver the best clinical care to reduce preventable health complications, as being routinely held by a doctor for her at-risk patient. 
	Comparing the abstract idea to Examples from the 2019 PEG (primarily Examples 37-42) might be beneficial in overcoming the rejection under 35 U.S.C. §101. Showing there is a practical application of the abstract idea in a similar manner as one or more of the Examples could provide support.  
Applicant’s arguments pertaining to prior art rejections are not persuasive. The amended claims have been addressed with regard to the 35 U.S.C. §103 rejection discussed above. The arguments pertaining to the prior art references at pages 15-17 has been rendered moot in light of new references Saria and Rosenfeld. As such, it is submitted that the cited prior art, including those identified by Applicant, in the same field of endeavor, i.e., medical diagnostics, reducing preventable risks based on location and health parameters, teaches and/or suggests all of the limitations of the pending claims under a broad and reasonable interpretation thereof.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM T. MONTICELLO whose telephone number is (313)446-4871. The examiner can normally be reached M-Th; 08:30-18:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria P. Augustine can be reached on (313) 446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM T. MONTICELLO/Examiner, Art Unit 3686                                                                                                                                                                                                        

/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686